Citation Nr: 1026791	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder and bipolar disorder.

2.  Entitlement to service connection for kyphoscoliosis, claimed 
as a disability of the lumbar, thoracic, and cervical segments of 
the spine.

3.  Entitlement to service connection for myostitis of the right 
hand.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for radiculopathy of the 
back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from March 1978 to 
April 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The issues involving a psychiatric disorder, kyphoscoliosis, 
myositis of the right hand, and bilateral pes planus are 
addressed in the REMAND portion of the decision below and they 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports that he did a lot of typing in service 
and that he now has left hand pain, however, post-service medical 
records do not show complaints of symptoms of a left hand 
disorder or treatment therefore.

2.  The post-service VA records show complaints of radiating 
pain, however, following testing, radiculopathy of the back was 
not diagnosed.  




CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Radiculopathy of the back was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Initially, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

In this case, the agency of original jurisdiction (AOJ) sent the 
appellant a letter in January 2006 informing him of the evidence 
that was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for obtaining 
evidence.  Additionally, the appellant was given notice that the 
VA would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the course 
of this appeal, the appellant has proffered documents and 
statements in support of his claim.  VA has given the appellant 
every opportunity to express his opinions with respect to the 
issues now before the Board and VA has obtained all known 
documents that would substantiate the appellant's assertions.

In March 2006, the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) appellant status; 2) existence of a disability; (3) 
a connection between the appellant's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In the present appeal, the appellant was provided with Dingess-
type notice via a letter that was sent to him by the RO in May 
2006.  The claims were thereafter readjudicated by way of the 
statement of the case.  Because this notice has been provided, 
the Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been prejudiced 
thereby).

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  Nevertheless, with respect to the issues involving a left 
hand disability and radiculopathy of the back, the Board finds 
that a VA examination is not necessary to determine whether they 
are related to his period of honorable service as the standards 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  Id 
at 81.

The service treatment records do not show that he was treated for 
radiculopathy of the back or a left hand disability.  Moreover, 
he did not report any problems with respect to radiculopathy or a 
left hand disability on the medical history form that was 
completed at the time of discharge.  

It is also significant that the Veteran receives his medical care 
through VA and none of the VA treatment records show complaints 
pertaining to his left hand.  The Veteran reported that he did a 
lot of typing in service and now has left hand pain.  However, a 
left hand condition was not noted in service or at the time of 
discharge.  Moreover, a left hand condition or symptoms thereof 
are not shown by the VA treatment records.  Accordingly, a VA 
examination is not warranted.  

Complaints of radiating pain to the buttocks and both legs below 
the knee were noted during a November 2005 VA walk-in clinic 
visit.  The Veteran reported this had been going on for years and 
he had a work up when he had workman's compensation.  He did not 
know what the diagnosis was.  He did not provide written 
authorization for VA to attempt to obtain those records.  The VA 
physician ordered a lumbar spine MRI.  Physical examination in 
December 2005 revealed that sensation was intact to light touch.  
The diagnosis was chronic low back pain.  In January 2006, a VA 
practitioner noted that the lumbar spine MRI was normal.  The 
assessment was chronic back pain likely of muculoskeletal origin.  
Radiculopathy was not diagnosed.  In light of these findings, the 
prongs of McLendon have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

Also, the appellant was given the opportunity to present evidence 
and testimony before an RO hearing officer and the Board.  In his 
substantive appeal, the Veteran indicated that he did not want a 
Board hearing, however, in an attachment he reported that he 
wished to appear before the Board.  The RO sent him a letter in 
May 2007 to clarify whether he wished to be scheduled for a Board 
hearing and informed him that if he did not respond within 30 
days it would be assumed that he did not want a hearing.  The 
Veteran did not respond.  

The Board would further note that the appellant, over the course 
of this appeal, has submitted several personal statements which 
have been included in the claims folder for review.  In addition 
VA has obtained the appellant's VA medical records and they have 
been included in the claims folder for review.  In sum, VA has 
given the appellant every opportunity to express his opinions 
with respect to the issues now before the Board and the VA has 
obtained identified documents that would substantiate the 
appellant's assertions.  The duty to assist the appellant has 
been satisfied.

Service connection will be granted if it is shown that the 
claimant suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009); see also Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A disorder will be service connected if the evidence of record, 
regardless of its date, shows that the service member had a 
chronic disorder in service or during an applicable presumption 
period, and that the service member still has the same disorder.  
With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  A determination as to whether medical evidence is needed 
to demonstrate that a service member presently has the same 
condition he or she had in service or during a presumption 
period, or whether lay evidence will suffice, depends on the 
nature of the appellant's present condition (e.g., whether the 
service member's present condition is of a type that requires 
medical expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be so 
identified by lay observation).  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present disorder 
to that symptomatology.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
Again, whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 10 
Vet. App. at 497.

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim (emphasis added)."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

I.  Left Hand Disability

The appellant has come before the VA claiming that he now suffers 
from a disability of the left hand.  The appellant reports that 
he did a lot of typing in service and now has left hand pain.  A 
review of the appellant's service treatment records indicates 
that the appellant did not obtain treatment for, or complain 
about, a condition or injury affecting the left hand.  In 
addition, he did not report any problems with his left hand on 
the medical history form that was completed in connection with 
his separation from service.  Additionally, the available post-
service medical treatment records do not show treatment for or a 
diagnosis of a disability affecting the left hand.  While the 
Veteran has been seen by VA for a number of conditions, he has 
not reported any problems with his left hand nor has a left hand 
condition been diagnosed.  While the Veteran is competent to 
report that he has pain in his left hand, he is not competent to 
diagnose a disability.  

In this case, a verifiable diagnosis involving a disability of 
the left hand has not been given or obtained.  Without such a 
diagnosis, entitlement to service connection may not be 
established.  While the appellant is certainly competent to 
relate circumstances he was able to observe, such as experiencing 
pain in his hand or the loss of dexterity of the hand in general, 
he is not considered competent, as a lay person, to provide a 
diagnosis of an actual disability of the left hand.  In this 
regard, the appellant's statements as to a diagnosis of an actual 
disability of the left hand are not like testimony as to a 
separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (existence of a chronic disease may be established by 
competent lay evidence).  The onset of an actual disability of 
the hand is not a visible process which may be directly observed 
by a lay person.

The VA medical records which fail to provide a diagnosis of an 
actual disability affecting the left hand are persuasive.  There 
is no other competent medical evidence of a currently diagnosed 
left hand disability.  Although the appellant's lay statements 
have been considered, the actual medical evidence that is 
negative for a diagnosis of an actual disability is more 
probative than the appellant's statements.  Without such a 
diagnosis, entitlement to service connection may not be 
established.  The Board finds therefore that there is not 
sufficient evidence to place the evidence in equipoise as to 
whether the appellant suffers from a left hand disability related 
to or caused by his military service.  On the basis of these 
findings and following a full review of the record, service 
connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009).  Thus, 
the appellant's claim is denied.

II.  Radiculopathy of the Back

Service connection also has not been granted for a disability 
categorized as radiculopathy of the back.  "Radiculopathy" is 
defined as "any pathological condition of the nerve roots."  
Dorland's Illustrated Medical Dictionary 1405 (27th ed. 1988); 
see Kellar v. Brown, 6 Vet. App. 157 (1994).  A review of the 
appellant's service medical treatment records indicates that the 
appellant never obtained treatment for, or complained about, 
radiculopathy of the back.  He also did not report any such 
problems in the medical history form that he completed at the 
time of separation from service.  

Additionally, the available post-service medical treatment 
records do not show a diagnosis of radiculopathy of the back.  
Complaints of radiating pain to the buttocks and both legs below 
the knee were noted during a November 2005 VA walk-in clinic 
visit.  The Veteran reported this had been going on for years and 
he had a work up when he had workman's compensation.  He did not 
know what the diagnosis was.  He did not provide written 
authorization for VA to attempt to obtain the records pertaining 
to workman's compensation.  The VA physician ordered a lumbar 
spine MRI.  Physical examination in December 2005 revealed that 
sensation was intact to light touch.  The diagnosis was chronic 
low back pain.  In January 2006, a VA practitioner noted that the 
lumbar spine MRI was normal and provided an assessment of chronic 
back pain likely of muculoskeletal origin.  Radiculopathy was not 
diagnosed.  

In this case, a verifiable diagnosis involving a neurological 
disability of the spine has not been given or obtained.  Without 
such a diagnosis, entitlement to service connection may not be 
established.  While the appellant is certainly competent to 
relate circumstances he was able to observe, such as possibly 
experiencing radiating pain, he is not considered competent to 
provide a diagnosis of an actual neurological condition of the 
back.  In this regard, the appellant's obtuse statements as to a 
diagnosis of an actual disability classified as radiculopathy of 
the back are not like testimony as to a separated shoulder, 
varicose veins, or flat feet, which are capable of direct 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
witness capable of diagnosing dislocated shoulder); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a 
chronic disease may be established by competent lay evidence).  
The onset of an actual neurological condition that may be 
classified as radiculopathy of the back is not a visible process 
which may be directly observed by a lay person.

The VA medical records which fail to provide a diagnosis of an 
actual neurological condition categorized as radiculopathy of the 
back are persuasive.  There is no other competent medical 
evidence of a currently diagnosed neurological condition of the 
back.  Although the appellant's lay statements have been 
considered, the actual medical evidence that is negative for a 
diagnosis of an actual disability is more probative than the 
appellant's statements.  Without such a diagnosis, entitlement to 
service connection may not be established.  The Board finds 
therefore that there is not sufficient evidence to place the 
evidence in equipoise as to whether the appellant suffers from 
radiculopathy of the back related to or caused by his military 
service.  On the basis of these findings and following a full 
review of the record, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009).  Thus, 
the appellant's claim is denied.


ORDER

1.  Entitlement to service connection for a left hand disability 
is denied.

2.  Entitlement to radiculopathy of the back is denied.  




REMAND

The remaining issues on appeal involve entitlement to service 
connection for a psychiatric disorder, kyphoscoliosis, myostitis 
of the right hand, and bilateral pes planus.  

With respect to the issue involving kyphoscoliosis, the service 
treatment records indicate that when the appellant enlisted into 
the US Army, he was diagnosed as having moderate, asymptomatic 
scoliosis.  Three years later when he was discharged, the back 
was classified as "normal" even though scoliosis had been noted 
via x-ray films one year earlier (1980).  

The RO has classified this condition as a congenital or 
developmental defect which existed prior to service.  The RO 
further concluded, without subjecting the appellant to an 
examination, that the condition was not aggravated by service.  
Because of this, the RO determined that service connection was 
not warranted.  Nevertheless, it is unclear from the record 
whether the appellant's currently claimed back condition is a 
congenital defect or a congenital disease, and if aspects of the 
appellant's current back disability are non-congenital.  This is 
important because the VA General Counsel has indicated that there 
is a distinction between a congenital or developmental 
"disease" and a congenital "defect" for service connection 
purposes.

Congenital diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  See 38 C.F.R. § 3.306 (2009).  A 
congenital defect, on the other hand, is not service connectable 
in its own right, although service connection may be granted for 
additional disability due to disease or injury superimposed upon 
such defect during service.  See VAOPGCPREC 82-90 (1990).

Thus, based on a lack of clarity as to the etiology of the 
appellant's current back disability, it is the conclusion of the 
Board that the appellant should be provided a VA orthopedic 
examination to determine the diagnosis and etiology of his 
current back condition, including whether his current back 
condition is related to his period of active service or was 
aggravated therein.  It should also be addressed whether his 
current back condition constitutes a congenital defect, and, if 
so, whether there is any superimposed disease or injury due to 
service; or (ii) whether it constitutes a congenital disease, 
and, if so, whether it was aggravated by his period of active 
service beyond the natural progression.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon, 20 Vet. App. at 81.

Turning to the appellant's psychiatric claim, a VA medical record 
dated in September 1989 reflects that while the appellant was on 
active duty, he had repeated antisocial problems which 
purportedly resulted in several nonjudicial punishments.  A 
personality disorder, antisocial type, was diagnosed.  In light 
of this information, the RO should obtain the appellant's service 
personnel records.  

Since that time, the appellant has received a diagnosis of a 
schizoaffective disorder along with a bipolar disorder.  The 
appellant has intimated that the symptoms and manifestations he 
experienced while in service and in the 1980s were prodromas of 
his current psychiatric disorder.  Although the appellant has 
made these assertions, he did not provide any additional evidence 
that would support his theory.  As such, the RO has denied his 
claim for benefits and he has appealed to the Board for review.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  
However, merely filing a claim for benefits is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, injury, 
or disease occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurring symptoms of a disability 
may be associated with service or a service connected disability.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this instance, the service 
and post service records possibly suggest that the appellant 
might have been experiencing the prodromas of a psychosis while 
he was in service.  The recent medical records have shown that 
the appellant has received treatment for a psychosis (a 
schizoaffective disorder).  Although a qualified medical examiner 
has not etiologically linked the disorder with the appellant's 
military service, it may well be that there is an association or 
link between the current condition and the appellant's military 
service.  The Board therefore concludes that such a fact pattern 
is enough to trigger the Board's duty to conduct a medical 
examination under an expansive reading of the McLendon criteria.

The Board notes that the Veteran was previously denied service 
connection for a nervous condition by way of an October 1989 
rating decision.  At that time a personality disorder and 
substance abuse were the diagnoses of record.  The evidence 
obtained in connection with his current claim shows diagnoses of 
schizoaffective disorder and bipolar disorder.  As the current 
claim is based on different diagnoses than were present in 
October 1989, new and material evidence is not required to reopen 
the previously denied claim.  Instead, he has presented a new 
claim for benefits based on distinct diagnoses.  

Also claimed by the appellant is that he now suffers from a 
disability of the right hand, myositis, that began in or was 
caused by his military service.  A review of the appellant's 
service treatment records does in fact show that while he was in 
service he was treated for a right hand condition.  He was 
treated for and diagnosed with myostitis of the right hand in 
December 1980.  Given the fact that he was diagnosed with such a 
condition in service, the Board finds that a VA evaluation is 
necessary to adequately resolve the issue raised by the instant 
appeal.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding the Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims); 
also McLendon.  Moreover, such an examination should be 
accomplished as it may provide additional insight into the 
appellant's claim and it will allow the Board to address any 
contentions made by the appellant.  

The remaining issue involves service connection for bilateral pes 
planus.  The record reflects that the appellant had suffered from 
bilateral pes planus (flat feet) prior to enlisting in the Army.  
The pre-enlistment physical reported that the appellant had flat 
feet but that the condition was asymptomatic.  The perfunctory 
separation examination failed to indicate whether the appellant's 
pes planus were still asymptomatic.  Based on these sparse 
documents, the RO concluded, when it denied the appellant's 
claim, that the pre-existing bilateral pes planus was not 
aggravated by military service.  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the VA must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b) (2009).

Accordingly, the appellant should be scheduled for an examination 
of the feet in order to fulfill the VA's duty to assist the 
appellant in the providing of a medical examination in 
conjunction with his claim for benefits.  Such an examination 
will also be in accordance with the previously discussed dicta of 
McLendon.  

In addition, the appellant reported in his claim that he was 
treated for a psychiatric condition in the 1990s at the VA 
medical center in Nashville.  Accordingly, the RO should request 
records dating from September 1989 to November 1999 and dating 
from April 2006.  
Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO/AMC for the following actions:

1.  Attempt to obtain the appellant's 
complete official military personnel file 
and associate it with the claims folder.  

2.  Attempt to obtain VA medical records 
dating from September 1989 to November 1999 
and dating from April 2006.  

3.  The appellant should be scheduled for a 
VA orthopedic examination of his back in 
order to determine the nature and etiology 
of any current back condition.  The 
appellant should be provided with an 
opportunity to report the symptoms he has 
experienced since service.  All necessary 
studies and/or tests should be conducted.  
Following a review of the claims file, the 
examiner should answer the following 
questions:

a.  Do any currently diagnosed back 
conditions constitute a pre-service 
congenital defect or a disease (generally, 
a congenital abnormality that is subject to 
improvement or deterioration is considered 
a disease)?

b.  If a currently diagnosed condition is 
considered a congenital defect, then was 
there a superimposed disease or injury in 
service that resulted in additional 
disability? 

c.  If the examiner finds that a currently 
diagnosed back condition is a congenital 
disease, then was the condition aggravated 
during his period of active service?  
Aggravation indicates a permanent worsening 
of the underlying condition as compared to 
a temporary increase in symptoms.

d.  If the examiner finds that a current 
back condition is an acquired condition 
rather than a congenital disease or defect, 
the examiner should opine as to whether it 
is at least as likely as not (at least a 50 
percent probability) that the appellant's 
current back condition is related to the 
inservice diagnosis of scoliosis, or is 
otherwise related to his active service.  

The claims file should be made available to 
the examiner for review in conjunction with 
the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  .

4.  The RO/AMC should schedule the 
appellant for a VA examination of the feet 
to evaluate his bilateral pes planus.  The 
claims folder and this remand are to be 
made available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

a.  The examiner is asked to express an 
opinion concerning whether the appellant 
currently suffers from bilateral pes 
planus.

b.  The examiner is requested to state 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any such disorder is related to any in-
service disease or injury or the 
appellant's military service in general.  
In that regard, it is noted that the 
appellant stated in the substantive appeal 
that his feet hurt all the time due to the 
running and walking he did in the Army.  

c.  The examiner should further opine 
whether any found bilateral pes planus pre-
existed service, and if so, whether the 
condition was aggravated by the appellant's 
military service.  In other words, if an 
identified disability is found to have 
existed prior to service entrance, the 
examiner should opine whether the 
disability increased in severity beyond its 
normal progression during active service.  
If the condition did not increase in 
severity during service, the examiner 
should state that in the examination report 
and provide a rationale.  

5.  The appellant should be scheduled for a 
VA psychiatric examination.  The purpose of 
this examination is to ascertain whether 
the appellant now suffers a psychiatric 
disorder, to include schizoaffective 
disorder, and the etiology of any found 
mental disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  
All appropriate tests should be conducted.

The examiner is asked to express an opinion 
concerning the etiology of any found mental 
disorder.  The examiner is asked to state 
whether it is at least as likely as not 
that any such disorder began in or is 
related to his military service.  It is 
further requested that the examiner discuss 
whether the appellant's previous reported 
symptoms and manifestations (see Admission 
Report of July 27, 1989) were prodromas of 
his current disorder.  

6.  The AMC/RO should arrange for a VA 
examination of the right hand.  The purpose 
of this examination is to ascertain the 
etiology of the appellant's claimed right 
hand disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to indicate that he or she has 
reviewed the claims folder in the 
examination report.

The examiner is asked to express an opinion 
concerning the etiology of any right hand 
disabilities found.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related to 
any in-service disease or injury, to typing 
in service, or to his service in general.  
The examiner should further discuss whether 
any found disorder is related to the right 
hand disability (myositis) that was 
diagnosed in service.  

7.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  If 
the requested reports do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
accredited representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order. 

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


